Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Xiao Huang, Reg# 66,990, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended):	A method for authenticating users of a data processing platform comprising:
storing a mapping of a unique user platform identifier to at least both of a first user identity provider identifier associated with a first external identity provider of a first realm and a second user identity provider identifier associated with a second external identity provider of a second realm for a same user using a multi-realm single user database, the multi-realm single user database comprising a data mapping structure, the data mapping structure comprising the unique user platform identifier, the first user identity provider identifier, and the second user identity provider identifier, the first user identity provider identifier being associated with first permission data, the second user identity provider identifier being associated with second permission data different from the first permission data; 
receiving a request from a client device to establish an access session to perform one or more actions on data of the data processing platform; 

generating merged permission data using the first permission data and the second permission data;
granting permission to perform the one or more actions on the data of the data processing platform using the received user identity provider identifier and the merged permission data; 
wherein the method is carried out by one or more processors.

7. 	(Currently Amended) A system for authenticating users of a data processing platform comprising: 
one or more processors; and 
memory comprising stored executable instructions that when executed by the one or more processors causes the one or more processors to: 
store a mapping of a unique user platform identifier to at least both of a first user identity provider identifier associated with a first external identity provider of a first realm and at least a second user identity provider identifier associated with a second external identity provider of a second realm for a same user using a multi-realm single user database, the multi-realm single user database comprising a data mapping structure, the data mapping structure comprising the unique user platform identifier, the first user identity provider identifier, and the second user identity provider identifier, the first user identity provider identifier being associated with 
 receive a request from a client device to establish an access session to perform one or more actions on data of the data processing platform; 
receive, from at least one of the first external identity provider of the first realm or the second external identity provider of the second realm, a user identity provider identifier associated with the request; 
generate merged permission data using the first permission data and the second permission data; and 
grant permission to perform the one or more actions on the data of the data processing platform using the received user identity provider identifier and the merged permission data. 

13. 	(Currently Amended) A method for authenticating users of a data processing platform comprising:
receiving a first request from a first client device to establish a first access session to perform one or more first actions on first data of the data processing platform;
receiving, from a first identity provider of a first realm, at least a first authentication identifier associated with the first request and first permission data associated with the first authentication identifier;
receiving a second request from a second client device to establish a second access session to perform one or more second actions on second data of the data processing platform;
from the first permission data;
generating merged permission data using the first permission data and the second permission data; and 
granting permission to perform the one or more first actions on the first data and the one or more second actions on the second data using a single unique user platform identifier that maps to both the at least first authentication identifier and the at least second authentication identifier using a multi realm single user database, the multi-realm single user database comprising a data mapping structure, the data mapping structure comprising the single unique user platform identifier, the first authentication identifier, and the second authentication identifier, the permission being granted using the single unique user platform identifier and the merged permission data;
wherein the method is carried out by one or more processors.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest in order to grant a requesting client device with permission to establish an access session and perform various actions on a particular data platform, a second request from a second client device to establish a second access session to perform one or more second actions on second data of the same data processing platform as  associated with the first and second request and first and second permission data associated with the first and second authentication identifier, merging the permission data using the first permission data and the second permission data, in order to grant permission to the requesting first and second clients using the first and second authentication identifiers of the first and second request and first and second permission data associated with the first and second authentication identifier, and via also merging the permission data with the platform identification data, in the specific manner and combinations recited in claims 1-16.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Watano (US 7,751,539), which teaches an application for establishing call priority;
(ii) 	US PG Pub Portele et al (US 2008/0263451), which discloses setting preferences to establish application priority of two or more applications;
(iii) 	NPL document "Thread is the Ultimate Caller ID for Android" – Mashable.com, Princeton University, 03/11/13; and
(iv) 	NPL document "Thread is the Ultimate Caller ID for Android" – Mashable.com, Princeton University, 03/11/13.

 associated with the first and second request and first and second permission data associated with the first and second authentication identifier, merging the permission data using the first permission data and the second permission data, in order to grant permission to the requesting first and second clients using the first and second authentication identifiers of the first and second request and first and second permission data associated with the first and second authentication identifier, and via also merging the permission data with the platform identification data, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211108